Citation Nr: 0024880	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  98-15 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Whether the appellant timely appealed the reduction of the 
veteran's improved disability pension benefits due to excess 
estate.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter arises from a decision dated in February 1997 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fort Harrison, Montana, that terminated the veteran's 
improved disability pension benefits for the period beginning 
September 1, 1996, and ending October 16, 1996, because he 
had been rated incompetent and his estate exceeded $1,500.  
Pursuant to the provisions of 38 U.S.C.A. § 7105 (West 1991), 
the case then was forwarded to the Board of Veterans' Appeals 
(BVA or Board) for appellate consideration.  The veteran had 
active military service from May 1963 to May 1966.  The Board 
REMANDED this case in March 2000 for additional development 
and the case has been returned to the Board for further 
appellate review.  

As noted in the March 2000 REMAND, in a statement submitted 
by the appellant's representative in January 1999, the issue 
of the appellant's eligibility for waiver of recovery of the 
overpayment at issue was raised.  This was done in 
conjunction with a financial statement submitted by the 
appellant in November 1998.  The Board observes that this 
issue has not been developed or certified for appeal.  See 
38 U.S.C.A. § 7105.  Nor is it "inextricably intertwined" 
with the issue now on appeal.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).  As such, it is again referred to 
the RO for all action deemed necessary.



FINDINGS OF FACT

1.  The appellant was notified in February 1997 of the 
reduction of the veteran's improved disability pension 
benefits between September 1, 1996 and October 16, 1996, as 
well as his appellate rights.

2.  A Notice of Disagreement (NOD) was received in October 
1997 and a Statement of the Case (SOC) was issued in August 
1998.

3.  A statement accepted as a Substantive Appeal was received 
in October 1998, more than one year after the notice of the 
reduction of improved disability pension benefits and 60-days 
after the issuance of the SOC.



CONCLUSION OF LAW

The appellant did not file a timely appeal of the February 
1997 reduction of improved disability pension benefits and 
the Board has no jurisdiction to review this decision.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.302, 20.1103 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Whether the appellant submitted a timely Substantive Appeal 
to a decision is a jurisdictional issue which the Board must 
decide before it may adjudicate on the merits an appeal from 
the RO's reduction of the veteran's improved disability 
pension benefits.  Under applicable criteria, an appeal 
consists of a timely filed NOD and, after a SOC has been 
furnished, a timely filed Substantive Appeal.  See 38 C.F.R. 
§ 20.200.

The basic facts in this case are not in dispute.  The 
veteran's pension benefits were terminated for the period 
beginning September 1, 1996, to October 16, 1996, because it 
was held that he was incompetent and his estate exceeded the 
$1,500 limitation set by law.  See 38 C.F.R. § 3.557 (1999).  
The appellant was notified of that action, and of his 
appellate rights, by letter dated February 20, 1997.  The 
appellant then submitted an NOD with that decision in October 
of that year.  In response, the RO sent him an SOC on August 
13, 1998.  This informed the appellant that he "must file 
[his] appeal...within 60 days from the date of this letter or 
within the remainder, if any, of the 1-year period from the 
date of the letter notifying [him] of the action that [he] 
appealed."  The appellant then submitted a statement, which 
was accepted in lieu of VA Form 9, by certified mail that was 
received at the RO on October 29, 1998.  

Pursuant to 38 U.S.C.A. § 7105(d)(3) (West 1991) and 
38 C.F.R. § 20.302(b) (1999), after an appellant receives an 
SOC, he or she must file a Substantive Appeal within 60 days 
from the date that the SOC is mailed or within the remainder 
of the one-year period from the date the notification of the 
adverse decision was mailed, whichever period ends later.  
The time frame may be extended for a reasonable period upon 
request and for good cause shown.  See 38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. § 20.303.  

As indicated above, the appellant submitted a Substantive 
Appeal that was received at the RO on October 29, 1998.  
Consequently, it is clear that the appellant did not file a 
Substantive Appeal within one year of the February 1997 
notice from the RO of the reduction of the veteran's improved 
disability pension benefits.  It is also clear that this 
statement was not received within 60-days of the issuance of 
the SOC on August 13, 1998.  As such the Board does not have 
jurisdiction to review the RO's decision to terminate the 
veteran's improved disability pension benefits between 
September 1, 1996 and October 16, 1996 and the RO's February 
1997 decision is final.  


ORDER

The appellant's appeal of February 1997 decision to terminate 
the veteran's improved disability pension benefits between 
September 1, 1996 and October 16, 1996 was not timely, and 
the appeal is dismissed. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

